                                              United States Bankruptcy Court                                               Rev (3-2018)
                                               Southern District of Alabama
 
 
IN RE:
Demetrius George Angelidakis, and                                                      Case No. 19-10115
aka Demetrius Angelidakis, Demetrius G. Angelidakis,
Lauren Mitchell Angelidakis,                                                            Chapter 13
aka Lauren Angelidakis, Lauren Mitchell,
   Lauren M. Angelidakis,
SSN: XXX-XX- 0892        SSN:XXX-XX- 4015_
Date: January 18, 2019
                                                       CHAPTER 13 PLAN
                                                  Check if this is an Amended Plan☒
 
 
    CREDITOR’S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should read this and other documents sent to you carefully
    and discuss them with your attorney.
 
    TO FILE AN OBJECTION TO CONFIRMATION. Objections to Confirmation must be filed electronically at the Bankruptcy
    Court’s website at www.alsb.uscourts.gov, or you may scan the documents into the ECF system at the courthouse. Objections to
    Confirmation must be filed seven (7) days before the confirmation hearing.
 
    PROOFS OF CLAIM. Proofs of claim must be filed electronically at the Bankruptcy Court’s website at www.alsb.uscourts.gov, or you
    may scan the documents into the ECF system at the courthouse.
 
    THIS PLAN DOES NOT ALLOW CLAIMS. Creditors must file a Proof of Claim to be paid.

        MOTION TO EXTEND PLAN                                                       ☒       INCLUDED                 ☐    NOT INCLUDED
        NONSTANDARD PROVISIONS, SET OUT IN PART 12(d)                               ☐       INCLUDED                 ☒    NOT INCLUDED

    1. PAYMENT AND LENGTH OF PLAN

    For 60            months Debtor(s) will make regular monthly payments to the trustee as follows:

    $       167.00                per month for   22           months

    and $    246.00                        per month for       38       months. Insert additional lines if needed.

    Plan Payments shall be paid directly to the Chapter 13 Trustee at the following address: P.O. Box 1779, Memphis, TN 38101-1779. The
    Chapter 13 Trustee shall pay the filing fee from Plan payments
 
    2. SECURED PRECONFIRMATION ADEQUATE PROTECTION PAYMENTS AND PAYMENTS TO LESSORS
 
    The Debtor proposes that the Trustee make adequate protection payments, or payments to lessors prior to the confirmation of this Plan,
    pursuant to §1326(a)(1) as follows:
 
 
                                                                                                                      
                           CREDITOR                                     COLLATERAL DESCRIPTION                           AMOUNT OF MONTHLY
                                                                                                                             PAYMENT
    United Consumer Financial                              Kirby Vacuum                                              $ 5.00 
                                                                                                                      
                                                                                                                      
                                                                                                                      




 
            Case 19-10115             Doc 16       Filed 01/18/19 Entered 01/18/19 16:12:35                                Desc Main
                                                     Document     Page 1 of 4
    The Trustee shall commence making such payments to creditors holding allowed claims secured by an interest in real and personal property or
    leases of real and personal property consistent with the Trustee’s distribution process and only after the timely filing of a proof of claim by
    such creditor. In the event of preconfirmation conversion and/or dismissal, all adequate protection payments received by the Trustee shall be
    distributed to creditors as so designated. The Trustee shall receive the percentage fee fixed under 28 U.S.C. §586(e) on all adequate protection
    payments. Upon confirmation the treatment of such claims will be governed by Sections 3 and 5.

    3. POST-CONFIRMATION SECURED ALTERNATE MONTHLY PAYMENTS
 
    The debtor proposes that the Trustee make the following Alternate Monthly Payments (AMP) beginning on the first distribution after entry of a
    Confirmation Order and until such time as the Attorney’s fees provided for in Section 4 are paid in accordance with Amended Local General
    Order No. 4.
 
 
                                                                                                                       
                          CREDITOR                                       COLLATERAL DESCRIPTION                             AMOUNT OF AMP
                                                                                                                              PAYMENT
    United Consumer Financial                                   Kirby Vacuum                                          $ 5.00 
                                                                                                                       
                                                                                                                       
                                                                                                                       
                                                                                                                       
 
 
    4. ATTORNEY’S FEES FOR DEBTOR(S)’ BANKRUPTCY COUNSEL
 
    The following attorney’s fees shall be paid by the Trustee pursuant to Amended Local General Order No. 4.
 
 
     
                    DEBTOR’S COUNSEL                                               TOTAL FEE

     Padgett & Robertson                                         $ 4,000.00 
 
    5. SECURED BY COLLATERAL
 
    Unless otherwise ordered by the Court, the Trustee shall treat the secured claim(s) listed in this section on the terms and conditions set forth herein.
    Any portion of a secured claim that exceeds the amount(s) set forth in this section shall be paid as a general unsecured claim pursuant to
    Section 9.
 
 
                                                                                                                                    
                          CREDITOR                                  COLLATERAL              SECURED CLAIM            INTEREST          §1325(a)(5)
                                                                    DESCRIPTION            AMT PAID THROUGH            RATE
                                                                                                 PLAN
    United Consumer Financial                               Kirby Vacuum               $ 300.00                  4.50 %            $10.00 
                                                                                                                                    
                                                                                                                                    
                                                                                                                                    
                                                                                                                                    
    Debtor shall pay all other allowed secured creditors in full pro-rata after payments set forth in Sections 5 and 6.
 
    6. DOMESTIC SUPPORT OBLIGATIONS
 
    The Debtor proposes that the Trustee shall pay the following pre-petition Domestic Support Obligations (DSO) pursuant to §507(a)(1) unless the
    claimant agrees or the Court orders otherwise. The DSO creditor shall receive the proposed AMP payment along with the secured creditors
    listed in Section 3. Once the Attorney’s fees are paid in full, the DSO creditor shall be paid the proposed preference payment along with
    secured creditors listed in Section 5. The Debtor shall directly pay all Domestic Support Obligations that become due after the filing of the
    petition.

 
 

 
               Case 19-10115               Doc 16         Filed 01/18/19 Entered 01/18/19 16:12:35                               Desc Main
                                                            Document     Page 2 of 4
     
                                  CREDITOR                                     SCHEDULED                  AMOUNT OF               PREFERENCE
                                                                               ARREARAGE                 AMP PAYMENT                PAYMENT

                                                                                                                              
                                                                                                                              


    7. CURING DEFAULTS AND MAINTAINING DIRECT PAYMENTS
 
        Debtor shall maintain the following monthly payments and pay them directly to creditor. Trustee shall pay the allowed claims for
        arrearages at 100% pro-rata through this Plan after payments set forth in Sections 5 and 6.
 
     
                           CREDITOR                                                                                                SCHEDULED
                                                                   COLLATERAL DESCRIPTION              DIRECT PAYMENT
                                                                                                                                   ARREARAGE

    USDA Rural Housing                                       8751 Glen Acres Drive N,              $ 610.00                  $ 3,050.00 

                                                             Mobile, AL  36608 
                                                                                                                              
 
 
 
    8. PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)
 
    The Debtor will pay all priority claims pursuant to §1322(a)(2) in full, pro rata unless claimant expressly agrees otherwise.
 
 
                                                                                                                      
                             CREDITOR                                          TYPE OF PRIORITY                          SCHEDULED AMOUNT
                                                                                                                      
                                                                                                                      
                                                                                                                      
 

    9. UNSECURED CLAIMS
 
    Allowed non-priority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to be
    determined by the Trustee for the number of months set forth in Section 1. No interest shall be paid on general unsecured claims.
 
    10. SURRENDERED PROPERTY
 
    Debtor surrenders the following collateral. Upon confirmation, the automatic stay (under §§ 362(a) and 1301 (a)) is lifted as to surrendered
    collateral. Any claim submitted by such creditor will receive no distribution under this Plan until an unsecured proof of claim is filed by such
    creditor.
 
 
                    CREDITOR                                                     COLLATERAL DESCRIPTION

    Ally Financial                            2014 Dodge Ram 1500 (Paid by Co‐Debtor) 
        st
    1  Franklin                               2006 Pontiac G6 
                                               
                                               
    11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
 
        Executory contracts and/or leases receive the following designated treatment. For all executory contracts or unexpired leases being assumed by
        the Debtor pursuant to this Plan, the Debtor shall make all pre-confirmation § 1326 adequate protection payments directly to the creditor pursuant
        to the terms of the contract. For all contracts assumed, the Debtor shall continue to make all payments directly to the creditor pursuant to the terms
        of the contract following the confirmation of the Debtor’s Plan.
 
 



 
                  Case 19-10115              Doc 16        Filed 01/18/19 Entered 01/18/19 16:12:35                              Desc Main
                                                             Document     Page 3 of 4
                                                                        PROPERTY
                 CREDITOR                                                                                      REJECT                ASSUME
                                                                       DESCRIPTION

    Aaron’s                                          Mattress & Boxspring                                                      XX 
                                                                                                                                
 
         Prepetition lease arrears shall be paid directly to creditor by Debtor(s) on all assumed leases. Claims filed on rejected leases shall
        be treated as general unsecured claims.

    12. OTHER PLAN PROVISIONS AND MOTIONS
 
    (a)         Property of the Estate
                Property of the Estate shall re-vest in the Debtor(s) upon discharge or dismissal of the case. Proceeds from any potential or pending cause
                of action or other asset not yet liquidated, are property of the Estate and must be paid to the Chapter 13 Trustee pending further order of
                the Court.
 
    (b)         Direct Payment by Debtor
                Secured creditors and lessors to be paid directly by the Debtor(s) and/or Co-Debtors may continue to mail to Debtor(s) the customary
                monthly notices or coupons notwithstanding the automatic stay.
 
    (c)         Exemption Limitations
                The Debtor(s)’ exemptions in real and personal property are specifically limited to those allowed under applicable state and federal laws.
                To the extent that Debtor(s)’ asset values exceed allowable exemption limits, the non-exempt portions shall be Property of the Estate
                and subject to distribution by the Trustee. The terms of this provision shall not be construed to limit or abrogate the rights of parties in
                interest to object to exemptions pursuant to the Bankruptcy Code, or in any way limit the Debtor(s)’ rights regarding the postpetition equity
                accrual of assets.
 
    (d)         Other Provisions of the Plan Not Elsewhere Described:

                ______________________________________________________________________________________________________
                ______________________________________________________________________________________________________
                ______________________________________________________________________________________________________




    /s/ Herman D. Padgett                                                             DATED: 1-16-19
        Herman D. Padgett
        Attorney for Debtors




 
                 Case 19-10115              Doc 16         Filed 01/18/19 Entered 01/18/19 16:12:35                                Desc Main
                                                             Document     Page 4 of 4
